Citation Nr: 0936685	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-22 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
anal fissures, status post fissurectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1950 to May 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

In August 2009, the Veteran testified during a Travel Board 
hearing before the undersigned Acting Veterans Law Judge at 
the Fort Harrison, Montana RO.  A transcript of the hearing 
is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The medical and other evidence of record indicates that the 
Veteran's service-connected disability is manifested by 
objective evidence of anal fissures at least once during the 
appeal period, anal bleeding with perianal tenderness and 
subjective complaints of rectal bleeding at least once a 
month with perianal pain and itching; there is no objective 
evidence of persistent bleeding or anemia.  


CONCLUSION OF LAW

The criteria for an increased disability rating of 10 percent 
for the Veteran's service-connected anal fissures status post 
fissurectomy have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 7336 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless. 

An October 2007 VCAA letter notified the Veteran that he may 
submit evidence showing that his service-connected anal 
fissures have increased in severity.  The RO informed the 
Veteran of the types of medical or lay evidence that he may 
submit.  Specifically, the Veteran was informed that evidence 
that may show an increase in severity might be a statement 
from his doctor containing physical and clinical findings, 
results from laboratory tests or x-rays and the dates of 
examinations and tests.  He was also informed that he could 
provide lay statements from individuals who are able to 
describe from their own knowledge and personal observations 
in what manner his disability has become worse.  The letter 
notified the Veteran that he could provide statements from 
his employer as to job performance, lost time or other 
information regarding how his condition affects his ability 
to work.  The Veteran was informed of his and VA's respective 
duties for obtaining evidence.  The letter also notified the 
Veteran of how VA determines disability ratings and effective 
dates.  The duty to notify the Veteran on how to substantiate 
his increased rating claim was satisfied prior to the initial 
AOJ decision.  

The Board acknowledges the Veteran has not received the 
additional notice requirements as set forth in Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  However, the 
Court's decision in Vazquez-Flores was recently vacated by 
the United States Court of Appeals for the Federal Circuit.  
See Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.).

Therefore, the Board finds that VA has complied with the 
requirements of VCAA regarding the duty to notify.

With respect to VA's duty to assist, the Board finds that VA 
has fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
The claims file contains the Veteran's service treatment 
records, VA treatment records, private treatment records, a 
private opinion dated in July 2008 and two VA examinations 
dated in October 2007 and October 2008.  

The October 2007 and October 2008 VA examination reports 
reflect that the examiners conducted a review of the 
Veteran's claims file in addition to obtaining oral history 
and a physical examination of the Veteran.  The examiners 
documented in detail the symptoms of the Veteran's anal 
fissures and the effect those symptoms have on his 
occupational functioning and daily activities.  Accordingly, 
the Board concludes that the examinations are adequate for 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (VA must ensure that any VA examination undertaken 
during an appeal is adequate for rating purposes).  

Additionally, the claims file contains the Veteran's 
statements and testimony in support of his claim.  The Board 
has carefully reviewed such statements and it concludes that 
he has not identified further available evidence not already 
of record.  Therefore, the Board finds that all relevant 
facts have been developed properly and sufficiently in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.

II.  Merits of the Claim for an Increased Rating

The Veteran filed a claim for an increased rating of his 
service-connected anal fissures in October 2007.  The Veteran 
contends that the symptoms of his anal fissures include 
bleeding and itching at least once a month.  The RO denied 
his claim in January 2008.  The Veteran appeals this 
decision.   

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2008).  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2008).  When the evidence is in relative equipoise, the 
veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently rated as noncompensable for his anal 
fissures under the criteria of 38 C.F.R. § 4.114, Diagnostic 
Code 7399-7336 (2008).  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2008).   In this case, Diagnostic 
Code 7399 is used to identify digestive disabilities that are 
not specifically listed in the schedule, but are rated by 
analogy to similar disabilities under the schedule.  See 38 
C.F.R. §§ 4.20, 4.27 (2008).   The assignment of Diagnostic 
Code 7336 shows that the Veteran's service-connected anal 
fissures are rated as analogous to external or internal 
hemorrhoids.  

Under Diagnostic Code 7336, a noncompensable rating is 
assigned for mild or moderate recurrent internal or external 
hemorrhoids.  A 10 percent rating is warranted for large or 
thrombotic, irreducible internal or external hemorrhoids with 
excessive redundant tissue, evidencing frequent recurrences.  
38 C.F.R. § 4.114, Diagnostic Code 7336.  Internal or 
external hemorrhoids with persistent bleeding and with 
secondary anemia or with fissure warrant a 20 percent 
disability rating.  Id. 

A VA treatment record dated in November 2006 documents that 
the Veteran complained of blood in his stools.  An October 
2007 private urgent care report shows that the Veteran sought 
treatment for anal fissures.  He complained of blood in his 
stools for some time.  A physical examination of the Veteran 
revealed a fissure at one o'clock on the external rectum.  
Anoscopy revealed an internal fissure at about five o'clock 
and a number of internal hemorrhoids from approximately the 
seven o'clock to four o'clock.

The Veteran was provided with a VA examination for his anal 
fissures in October 2007.  The Veteran reported that his anal 
fissures were treated with a fisurrectomy by the VA in 1953.  
The fissures resolved at that time and he did not have 
further problems until 2007.  The Veteran reports that he 
developed bright red rectal bleeding from anal fissures 
around May 2007.  The Veteran noted that when his anal 
fissures occur he has stringy streaks of bright red blood 
with mild pain and itching.  Since May 2007, the Veteran 
reported that the anal fissures had been reoccurring 
approximately once each month lasting approximately one week.   
He was treated with an over-the-counter antibiotic ointment.  
The Veteran asserted that he has occasional slowing down of 
lifting boxes in his business when his fissures flare.  
Physical examination revealed no open anal fissures on either 
side of anal opening at one o'clock or five o'clock.  There 
were no open anal fissures in the perineal area.  There was 
no abnormal bleeding or discharge.  The exam revealed a 1 cm 
hypopigmented area at one o'clock and five o'clock, which the 
examiner determined were most likely resolving anal fissures 
with no pain on palpation.  There was no swelling or edema of 
any perineal area.  There was mild generalized redness of the 
entire anal area with no pain to palpation of perineal area.  
The examiner determined that the Veteran had resolving anal 
fissures.  

A letter dated in July 2008 submitted by Dr. F, a long-
standing private physician of the Veteran, noted that the 
Veteran had seen him at least once over the last three years 
to complain specifically about his peri-rectal problems.  
Additionally, his records allude to appointments with local 
gastroenterologists for this matter.  Dr. F. noted that while 
the medical record remains silent between 1955 and 2007 with 
regard to peri-rectal disease, the Veteran clearly has had 
ongoing problems stemming from either anal fissures or 
hemorrhoids since then.  The physician highlighted that an 
examination this year by a VA physician found healing anal 
fissures.  Moreover, the same physician also found evidence 
of peri-rectal dermatitis, which is consistent with ongoing 
moderate leakage.  Dr. F. provided the opinion that since the 
VA benefit office does not have a disability rating for anal 
fissures, but chooses to rate under loss of sphincter control 
and hemorrhoids, the Veteran's disability should assigned at 
least 10 percent based on sphincter control and possibly 20 
percent under hemorrhoids based on the reading of the rating 
criteria and past and present findings on examination.  

The Veteran underwent another VA examination in October 2008.  
The Veteran reported that he had no problems with anal 
fissures after the fissurectomy by the VA in 1953 until about 
three years ago.  He states that he experiences bright red 
rectal bleeding from anal fissures and/or hemorrhoids.  He 
noted that he experienced rectal bleeding three times in June 
2008 and one time each in July, August and October 2008.  The 
Veteran described his symptoms as streaks of bright red 
stringy blood with pain and itching.  He treats fissures 
and/or hemorrhoids with stool softener.  The Veteran reported 
a history of prostate cancer with subsequent radiation 
therapy, which on occasion caused large amounts of dark red 
blood.  The Veteran did not report lethargy, weakness, 
anorexia or weight loss.  He does not have a need to wear 
pads and he generally has to change his under garments an 
average of once per month due to smears of bright red blood.  
The Veteran reported that he has no recent history of 
hospitalization due to anal fissures and no effects on his 
usual occupation since he is retired and no effects on daily 
living.  On physical examination, the examiner noted that 
there was no evidence of raised edges or fibrotic appearance 
around anus.  No evidence of fresh lacerations or a tear in 
the lining of the anal canal distal to the dentate line, 
which most commonly occurs in the posterior midline.  There 
was no evidence of anal fissures identified on either side of 
anal opening at one o'clock and five o'clock.  The exam 
revealed remnants of external hemorrhoids at five to six 
o'clock.  There was no bleeding or discharge.  Sphincter tone 
was good and no evidence of prolapse.  Rectal wall was smooth 
with no masses palpable.  The Veteran complained of 
tenderness at the five o'clock.  The examiner noted that 
there was no blood on her glove after examination.  The 
examiner determined that the Veteran has residuals of 
hemorrhoids without bleeding.  There was no visible evidence 
of acute or chronic anal fissures, rectal bleeding, anemia, 
or impaired sphincter control.  In a November 2008 addendum, 
the examiner noted that hemorrhoids and anal fissures are two 
affections, which often coexist; however, the service 
treatment records are silent for hemorrhoids during his 
service.  External hemorrhoids are very difficult to miss on 
anal exam and it is 100 percent likely that had they existed 
or coexisted they would have been mentioned along with anal 
fissures.  Anal fissures do not cause or aggravate 
hemorrhoids.  

The Veteran submitted a statement in support of his claim in 
October 2007.  He asserted that rectal bleeding from the 
fissures returned in about May 2007 and would recur about 
once each month.  The last occurrence was for seven days in 
October 2007.  Following a bleeding episode, he treats 
himself with an antibiotic ointment.  He further noted that 
on occasion his anal fissures would reduce his activities 
with work around the house and the operation of his small 
business.  

During the Board hearing in August 2009, the Veteran's 
representative asserted that the Veteran's anal fissures are 
constant, even though the bleeding is not constant and his 
anal fissures should be rated at 10 percent.  If the Veteran 
does not take a stool softener every day, he will have 
problems with his anal fissures and bleeding.  The Veteran 
testified that the last time he had his anal fissures checked 
was one year ago.   

Based on the evidence of record, the Veteran's service-
connected disability is manifested by objective evidence of 
anal fissures at least once during the appeal period, anal 
bleeding with perianal tenderness and subjective complaints 
of rectal bleeding at least once a month with perianal pain 
and itching.  The Board notes that the hemorrhoids found on 
examination are not service-connected and the VA examiner in 
November 2008 provided the opinion that the Veteran's 
hemorrhoids are not caused by or aggravated by the Veteran's 
anal fissures.  See Mittleider v. West, 11 Vet. App. 181, 182 
(the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so).  Thus, the Board concedes 
that not all the elements for a compensable evaluation are 
demonstrated under Diagnostic Code 7336.  Nonetheless, the 
evidence indicates that the Veteran has frequent recurrences 
of anal fissures with anal bleeding, by analogy, an element 
of the criteria for a 10 percent rating.  Although the 
objective evidence shows that the Veteran has episodes of 
bleeding due to his anal fissures, the Board finds that 
subjective complaints of monthly bleeding does not constitute 
"persistent" bleeding, which is one of the elements 
contemplated by the highest schedular rating under Diagnostic 
Code 7336.  Furthermore, as reflected in the October 2008 VA 
examination report, there is no evidence that the Veteran has 
anemia due to his anal fissures.  Accordingly, resolving any 
benefit in favor of the Veteran, the Board finds that the 
manifestations of the Veteran's service-connected anal 
fissures more closely approximates the impairment 
contemplated for the 10 percent evaluation under Diagnostic 
Code 7336. 

The Board has also considered whether the manifestations of 
the Veteran's anal fissures warrant a higher rating or a 
separate rating under other diagnostic codes for the rectum.  
See 38 C.F.R. § 4.114, Diagnostic Codes 7332-7335.  The Board 
recognizes that Dr. F. stated that the VA examination in 
October 2007 provided evidence of peri-rectal dermatitis, 
which is consistent with ongoing moderate leakage.  However, 
a review of the records show that the Veteran has not 
complained of or reported anal leakage and physical 
examination of the Veteran in October 2008 revealed good 
sphincter tone and no evidence of impaired sphincter control 
or prolapse.  Accordingly, the Board finds that the evidence 
does not show that the Veteran has a prolapsed rectum with 
constant slight or occasional moderate leakage, stricture of 
the rectum or anus with moderate reduction of lumen or 
moderate constant leakage, impairment of sphincter control or 
fistula in ano.  Thus, the Veteran is not entitled to an 
additional rating under Diagnostic Codes 7332, 7333, 7334 and 
7335 during the entire appellate period.   

The Board has considered whether staged ratings are 
appropriate.  The competent evidence of record shows that the 
Veteran's manifestations of anal fissures have not fluctuated 
materially during the course of this appeal.  As such, a 
staged rating is not warranted.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  
38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating 
is warranted based upon a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected anal fissures is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's anal fissures with the established criteria 
found in the rating schedule for hemorrhoids shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.  The Board notes that the record 
shows that the Veteran is retired and he is now self-
employed.  The Veteran has reported that when his anal 
fissures flare up it reduces his activities with work around 
the house and the operation of his small business.  Such 
evidence does not indicate that his anal fissures have caused 
marked interference with his employment.  Furthermore, the 
medical record does not show that the Veteran's service-
connected disability has necessitated frequent periods of 
hospitalization during the appeal period or otherwise 
rendered impracticable the regular schedular standards for 
rating such disability.  Under these circumstances, and in 
the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).


ORDER

Entitlement to a 10 percent disability rating for service-
connected anal fissures status post fissurectomy for the 
entire appellate period is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


